Citation Nr: 0521712	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  02-18 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased disability rating for 
diabetes mellitus, type II, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to August 
1970 in the United States Marine Corps.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
service connection for PTSD and an increased rating for his 
service-connected diabetes mellitus, type II, currently 
evaluated as 20 percent disabling.

The veteran was afforded a decision review officer (DRO) 
hearing in March 2003.  A transcript of that hearing has been 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

?	This claim is remanded to comply with the Veterans 
Claims Assistance Act of 2000.
?	This claim is remanded to obtain a new VA examination 
for the veteran's diabetes mellitus, type II.
?	This case is remanded to obtain additional service 
personnel records for the veteran.  Specifically, the 
veteran's unit records must be obtained from the U.S. 
Armed Services Center for Unit Record Research 
(USASCURR).
?	This case is remanded to obtain a VA psychiatric 
examination if the RO is able to verify the veteran's 
stressors. 
After a thorough review of the claims folder, the Board finds 
that the RO did not submit to the veteran the appropriate 
notice under the VCAA with regard to both of his claims.  As 
such, the RO must comply with these requirements to afford 
the veteran due process.

Additionally, the RO did not contact USASCURR to determine 
whether or not the veteran's stressors could be verified with 
regard to his claim for PTSD.

As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For these reasons, the AMC must 
afford the veteran a new diabetes mellitus examination and a 
PTSD examination, if the veteran's stressors are verified.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  The AMC must ensure that all provisions of VCAA are 
properly applied in the development of the claim.  
Specifically, the AMC must inform the veteran of the 
following with regard to his service connection claim 
for PTSD and his increased rating claim for diabetes 
mellitus, type II:

a.  The AMC must inform the veteran of the 
information and evidence not of record that is 
necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).

b.  The AMC must inform the veteran of the 
information and evidence the VA will seek to 
provide.  See 38 U.S.C.A. § 5103 (West 2002) and 38 
C.F.R. § 3.159(b)(1) (2004).

c.  The AMC must inform the veteran of the 
information and evidence the veteran is expected to 
provide.  See 38 U.S.C.A. § 5103 (West 2002) and 38 
C.F.R. § 3.159(b)(1) (2004).

d.  The AMC must request that the veteran provide 
any evidence in the veteran's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).

2.  The veteran should be accorded an examination by an 
appropriate VA specialist in order to ascertain the 
current severity of his service-connected diabetes 
mellitus.  The veteran's claims folder is to be 
furnished to the examiner, for his or her  review and 
referral, prior to this examination.  The examiner is to 
indicate on the examination report that the veteran's 
claims folder had been obtained and reviewed.  The 
examiner should specify the following:

a.  Indicate whether the veteran's diabetes 
requires insulin, restricted diet and/or regulation 
of activities.

b.  Is the veteran's diabetes manifested by 
episodes of ketoacidosis or hypoglycemic reactions?  
If so, what is the frequency and severity thereof?  
Additionally, is the veteran's diabetes manifested 
by loss of weight or strength?

c.  All findings and the reasons therefor are to be 
set forth in a clear, logical and legible manner on 
the examination report.

3.  Send a request to USASCURR asking that a unit 
history search be undertaken to find out if there is 
verification of the following incidents:

a.  During the periods June through December 1966:

(1)  The veteran participated in combat while 
performing operations in the Chu Lai area.

(2)  The veteran was assigned to temporary 
duty to line company to assist the rescue of 
fellow Marines from a downed helicopter.

(3)  The veteran went sent out on patrols 
around Chu Lai and engaged in combat with a 
very large death toll.

b.  During the period of August 1966 the veteran 
participated in combat during Operation Colorado.

4.  If the veteran's stressors are verified, the veteran 
should be scheduled for a VA psychiatric examination.  
The veteran's service medical and personnel records and 
his current medical records should be reviewed in detail 
by examining psychiatrist.  Based on review of the 
veteran's pertinent history, along with the examination 
findings, the psychiatrist should respond to each of the 
following items:

a.  State a medical opinion as to whether the 
veteran currently has PTSD.

b.  If it is determined that the veteran has PTSD, 
the examiner must identify the specific stressor or 
stressors on which the diagnosis is based.

c.  If it is determined that the veteran has a 
psychiatric disorder other than PTSD, the examiner 
should state a medical opinion as to whether it is 
at least as likely as not that such psychiatric 
disorder had its onset during his period of active 
duty or within one year afterward.

d.  If it is determined that the veteran has a 
psychiatric disorder other than PTSD, the examiner 
must state a medical opinion as to whether it is at 
least as likely as not that the psychiatric 
disorder is the result of a disease, injury, or 
other incident that occurred while the veteran was 
in service.

5.  After completing the above action, and any other 
development as may be indicated by any response received 
as a consequence of the actions taken in the paragraphs 
above, the claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of the case 
should be provided to the veteran.  After the veteran 
has had an adequate opportunity to respond, the appeal 
should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

